Citation Nr: 1044626	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hematuria.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to November 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Buffalo, New York.

The Veteran failed to report for a Travel Board hearing in August 
2010.  He has not requested that the hearing be rescheduled.  
Accordingly, his request for a Board hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2010). 

The Board notes that the Veteran submitted a notice of 
disagreement (NOD) during May 2007 with evaluations for a 
posttraumatic right iliac artery tear, right elbow contusion, 
right ankle contusion, scars of the right lower extremity, right 
knee contusion, left knee contusion, chin scar; and service 
connection for hematuria, status post iliac vein pseudoaneurysm, 
and retro-peritoneal hematoma of the lower extremity.  The 
Veteran submitted a Form 9 during July 2007, appealing to the 
Board only the issues of entitlement to a higher rating for scars 
of the right lower extremity and service connection for 
hematuria.  The RO increased the Veteran's disability rating for 
scars of the right lower extremity to 20 percent by an April 2008 
rating decision.  The Veteran subsequently withdrew his appeal 
concerning the evaluation for right lower extremity scars in a 
November 2008 letter.  

The Board additionally notes that the Veteran submitted a timely 
NOD concerning evaluations assigned for posttraumatic stress 
disorder and the posttraumatic right iliac artery tear.  A 
statement of the case (SOC) concerning these issues was provided 
during April 2010.  There is no indication of a subsequent 
substantive appeal to the Board on these issues.  The Board has 
limited its consideration accordingly.


FINDING OF FACT

Hematuria due to a disease or injury has not been present during 
the period of this claim.






CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hematuria are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA in material signed by the Veteran during 
August 2005 under the Benefits Delivery at Discharge Program, 
prior to the initial adjudication of the claim.  

Although the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted for 
hematuria.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide notice with respect 
to those elements of the claim is no more than harmless error. 

The record reflects that service treatment records and post-
service treatment records have been obtained.  In addition, the 
Veteran has been afforded appropriate VA examinations.  The 
Veteran has not identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show that the first indication of 
hematuria by laboratory results was in March 2004 while the 
Veteran was on active service.  The Veteran was provided a VA 
authorized examination during September 2005.  At that time, the 
Veteran described experiencing hematuria since 2004.  

A January 2006 VA treatment note indicates that the Veteran had 
intermittent hematuria after his accident in Afghanistan and that 
a urinalysis would be completed to rule out chronic hematuria.  A 
VA treatment record dated in August 2008 indicates that the 
Veteran's hematuria had resolved.

The Veteran was additionally provided a VA examination during 
August 2007.  The examiner indicated that August 2006 and May 
2007 urinalyses indicated no blood in the Veteran's urine.  The 
examiner indicated that a normal kidney examination was completed 
with no signs of hematuria during the previous year. 
  
To summarize, the medical evidence shows that the hematuria 
present in service resolved prior to the Veteran's discharge from 
service.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  The Court has held that 
the requirement for service connection that a current disability 
be present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim even though the disability resolves 
prior to the Secretary's adjudication of the claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, no 
evidence of hematuria was found at the time of the Veteran's 
discharge from service and the laboratory testing subsequent to 
service uniformly shows that hematuria was not present.  

Moreover, service connection cannot be granted for symptoms, such 
as hematuria, without evidence of an underlying disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001).  The medical evidence fails to show that there 
is an underlying disease or injury in this case.  Moreover, the 
August 2007 VA examiner found the Veteran's kidneys to be normal.

Therefore, the Board must conclude that the preponderance of the 
evidence is against this claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hematuria is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


